 In the Matter of PORT GIBSON-VENEER AND Box COMPANYandINTER-NATIONAL WOODWORKERS OF AMERICA, C. I. O.Case No. 15-R-1241.Decided November 14, 1944Mr. R. L. Dent,of Vicksburg,Miss.,andMr.W. S. Henley,ofHazlehurst,Miss., for the Company.Jackson, Young cQ Phillips, by Mr. O. W. Phillips,of Jackson,Miss.,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Woodworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPort Gibson Veneer and Box Company, Port Gibson, Mississippi,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Laurence H.Whitlow, Trial Examiner. Said hearing was held at Port Gibson,Mississippi, on October 27, 1944.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the course of the hearing the Companymoved that all its employees who are in the armed forces be permittedto-vote.The motion is granted as qualified in SectionV, infra.TheUnion moved to hold the election in abeyance until disposition hadbeen made of certain allegations against the Company.The TrialExaminer reserved ruling thereon.The motion is hereby denied forthe reasons stated in SectionV, infra.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.59 N. L R. B., No. 50.270 PORT GIBSON VENEER AND BOX COMPANY271Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPort Gibson Veneer and Box Company is a. Mississippi corporationwith its principal place of business at Port Gibson, Mississippi, whereit is engaged in the manufacture of wood products.The Companyproduces goods valued in excess of $100,000 annually, 75 percent ofwhich is shipped to points outside the State of Mississippi.All mate-rials used by the Company are shipped to it from points within theState of Mississippi.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONINVOLVEDInternationalWoodworkers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 25, 1944, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of its em-ployees.The Company refused this request until such time as theUnion could prove its claim to a majority.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Union represents a substantial. number ofemployees in the unit hereinafter found tb be appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THEAPPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including firemen, but excluding watchmen andclerical and supervisory employees; constitute an appropriate unit.The only controversy with respect to the unit concerns firemen. 'The Company employs 18 to 20 persons classified as firemen. Theyall work in the boilerroom on an hourly rate and are under the super-1The Trial Examiner reported that the Union presented 128 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll ending October 21, 1944.There are approximately 293 employees in theappropriate unit.618683-45-vol. 59-19 272DECISIONSOF NATIONALLABOR RELATIONS BOARDvision of the plant superintendent. In case of emergencies such asfire, the firemen have the right to call upon other employees to assistthem.However, normally they have no authority to recommendchanges in the status of any other employees.We shall include themin the unit.We find that all production and maintenance employees of the Com-pany, including firemen, but excluding watchmen, clerical employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect- changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act._V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation whichhas arisencan best be resolved by means of an election by secret ballot.TheUnion requests that no election be held in the immediate future becauseof a recent sharp reduction in the Company's personnel. It appearsthat on October 21, 1944, the Company employed 299 persons.OnOctober 26, 1944, it had but 49 persons in its employ.However, therecord indicates that on October 30, 1944, the employees not workingsince October 21', 1944, would return to their employment.Underthe circumstances we conclude that an election in the immediate futureis appropriate.We shall direct that the employees eligible to voteshall be those in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in'the Direction.-The Company contends that its employees presently in the armedforces of the United States should be afforded an opportunity to vote.We are not unmindful of the fact that employees on military leave re-tain their status as employees and, therefore, have a real interest inthe choice of a bargaining representative.For this reason our Direc-tion of Election will provide, as has been the case in the past, that theseemployees who appear at the polls in the election shall be allowed tovote if otherwise eligible.The Company urges, however, that to assurean opportunity for all employees in the armed forces to vote, a provi-sion should be included in the Direction of Election requiring the Re-gional Director to mail ballots to each such employee.We find sucha suggestion to be unfeasible for the reasons stated inMatter of Mine.Safety Appliances Co.,55 N. L. R. B. 1190.When it is determinedthat servicemen have returned to their employment in sufficient num-ber so that they comprise a substantial percentage of the employees iii PORT GIBSON VENEER ANDBOXCOMPANY273an appropriate unit in which we have certified a collective bargainingrepresentative, a new petition for the investigation and certificationof a bargaining agent may be filed with this Board. In this manner,employees in the armed forces, who were unable to cast a vote, willbe afforded an opportunity to affirm or change the bargaining agentselected in their absence.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuait to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Port GibsonVeneer and Box Company, Port Gibson, Mississippi, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalWoodworkers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.